DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
	Claims 1-20 are pending.

Specification
The abstract is objected to for beginning with a phrase which can be implied. See “The invention relates to” in line 1. See MPEP 608.01(b). The Examiner notes simply removing this phrase and beginning the abstract with --A connection assembly-- would place the abstract in proper form. Appropriate correction is required.

Claim Objections
Claims 8 and 18-20 are objected to because at line 1, “A connection assembly” should read --The connection assembly--.
Claim 10 is objected to because at line 1, “Robot arm” should read –A robot arm--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “at least one recess is configured between the at least one peripheral guide on the drive-side structure” in lines 9-11. It is unclear how the recess can be configured to be between a single structure, as the term between infers one structure is in a middle position relative to, or separating, two other structures.
Claim 6 recites the limitation "the indentation" in line 2.  There is insufficient antecedent basis for this limitation in the claim; an indentation is not previously recited in the claim(s). For the purpose of this action, the term “indentation” has been interpreted as --recess--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-11, 13, 14, and 16--20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,854,556 (Yamamoto).
Regarding claim 1, Yamamoto discloses a connection assembly (see Figure 4 and annotated Figure 1 below) between a drive-side structure (3) and a transmission outer ring (10) sealing a transmission arranged radially inside, comprising:
a peripheral guide configured axially between the transmission outer ring and the drive- side structure, at least on one side of an annular space;
a connection element (11) having elastically deformable bulges (51c) spaced over the peripheral extension, wherein under elastic deformation of the bulges, a force-fit connection is formed between the transmission outer ring and the drive-side structure (see column 8, lines 39-67),
characterized in that between the transmission outer ring and the drive-side structure, the annular space is configured having the connection element disposed therein (see Figure 4), and that at least one recess is configured between the at least one peripheral guide on the drive-side structure (see 112 rejection above regarding the term “between”).
Regarding claim 2, Yamamoto discloses a peripheral guide is configured on both sides of the annular space (see annotated Figure 1 below).
Regarding claims 3 and 11, Yamamoto discloses the annular space is configured as a peripheral-side recess in the drive-side structure (3; see Figure 4 and annotated Figure 1 below).
Regarding claim 5, Yamamoto discloses in the region of the recess on the drive-side structure (3), there is a chamfered insertion section (see annotated Figure 1 below).
Regarding claim 6, Yamamoto discloses the recess effects at least a two-stage guide of the transmission outer ring (10; in that a peripheral guide is provided on each side of the recess).

    PNG
    media_image1.png
    742
    788
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 4 of Yamamoto
Regarding claims 7, 13, 14, 16, and 17, Yamamoto discloses on the transmission outer ring (10), a recess is configured for centering of a drive-side bearing (10a) flange (see annotated Figure 1 above).
Regarding claims 8 and 18-20, Yamamoto discloses the connection element (11) is defined to be band-like with spaced-apart radially extended bulges (51c; see Figures 5A and 5B).
Regarding claim 9, Yamamoto discloses a robot joint unit with a connection element according to claim 1 (see claim 1 rejection above).
Regarding claim 10, Yamamoto discloses a robot arm with a connection assembly according to claim 1 (see claim 1 rejection above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of JP 10-100912 (Fujio).
Regarding claims 4 and 12, Yamamoto discloses the connection assembly according to claims 1 and 2, but does not expressly disclose the annular space is configured as a peripheral-side recess in the transmission outer ring (10). Yamamoto instead discloses the annular space is configured as a peripheral-side recess in the drive-side structure (3; see Figure 4 and annotated Figure 1 above).
Fujio teaches it is an obvious design choice known in the art of connection assemblies to choose between configuring the annular space as a peripheral-side recess in the transmission outer ring (see Figure 5A) or configuring the annular space as a peripheral-side recess in the drive-side structure (see Figure 2A). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection assembly of Yamamoto such that the annular space is configured as a peripheral-side recess in the transmission outer ring, as Fujio teaches it is an obvious design choice known in the art of connection assemblies to choose between configuring the annular space as a peripheral-side recess in the transmission outer ring or configuring the annular space as a peripheral-side recess in the drive-side structure.
Regarding claim 15, Yamamoto teaches on the transmission outer ring (10), a recess is configured for centering of a drive-side bearing (10a) flange (see annotated Figure 1 above).

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
February 23, 2022